At the outset of my remarks, I wish to associate myself with all those who have expressed sorrow and sympathy at the disaster which has befallen Honduras.
213.	Next, a special word of congratulations to the new Members of the United Nations—Bangladesh, Guinea-Bissau and Grenada. The Jewish people, which was deprived of its independence for hundreds of years, is, perhaps more than any other, in a position to value the significance of national sovereignty and spiritual freedom. In the name of Israel and its people I wish them prosperity and progress.
214.	Likewise, I cannot refrain from extending my warm greetings to Portugal, which has chosen the path of decolonization and of its own liberation from the burdens of empire.
215.	And now, turning from those who have gained their freedom to those who have not, I am in duty bound, both from a human and a Jewish point of view, it draw the attention of this Assembly, and, thereby, that of world opinion, to the suffering and distress of a small Jewish community numbering 4,500 souls, all that is left of the ancient Jewish community of Syria, which is subjected to unceasing oppression.
216.	Human rights are indivisible, and the freedom of the individual concerns us all. I am "my brother's keeper": it is in this spirit of international solidarity that I express the hope that the Jewish community of Syria will, as an act of humanity, be finally allowed to go.
217.	In turning now to the situation of another Jewish community -the Jews of the Soviet Union, numbering more than 3 million—I voice the hope that the Soviet Government will recognize and respect the national rights of this Jewish group and permit those who so wish to leave for Israel and be reunited with their families and their people. The Jewish people, divided a? it is between East and West, has always been the first and principal victim of wars, both hot and cold, and is second to none in its yearning for peace and detente. Conflict with Powers great and small is not our desire, but we can neither keep silent nor rest until the right of every Jew to go to Israel is recognized.
218.	The Soviet Union, as a multinational State, cannot indeed it has no right to ignore the aspirations of members of the Jewish national group to full national life in their historic homeland. It is not possible to solve the problem of the rights of the Jewish people in the Soviet Union, a problem anomalous from the national point of view, by means anomalous in human and moral terms. The granting of permission to go to Israel to those who want to go will not only solve an agonizing Jewish problem which is unique in human history, but, I believe, will also provide the solution for a Soviet problem with which the Soviet Government has struggled for many years.
219.	In expressing appreciation for what has already been done, I appeal to the Soviet Government to show greater generosity, to cease harassing those who have applied to emigrate, to release the prisoners of Zion, to open the gates, and they will earn the praises of civilized men everywhere for their humanity.
220.	Our world is at a crossroads: on the one hand, affluence, waste and indifference; on the other, starvation, short expectation of life and untold suffering. Each of the States Members of the United Nations, and the Organization as a whole, must, as soon as possible, base its economic, technological and political cooperation on the concept of one world, all of whose parts and policies are interconnected. If not, the most gloomy of prophecies on the fate of humankind will be realized, and this at a time when man has reached the heights of scientific and technological advance. Unlimited resources to eliminate starvation and sickness are at hand. What is lacking is the goodwill, human responsibility and governmental understanding to establish a new international system which will advance mankind to lives of greater dignity and happiness, lives without war, lives of plenty and spiritual satisfaction. To this end it would be well to examine anew the existing international in order to see whether it is able to cope with these great and urgent tasks.
221.	Social justice is a concept which is no longer confined to the boundaries of States. Our world is now faced with stark alternatives: to proceed along the false path, whose end cannot be seen, of a widening gap between rich and poor nations; or to embark on constructive international cooperation.
222.	As Jawaharlal Nehru so wisely put it: "The law of life should not be the competition of acquisitiveness but cooperation, the good of each contributing to the good of all."
223.	The alternatives faced by our generation are cooperation or decline. {Let us cooperate. Israel, though small in size and limited in resources, and itself still in the stage of development, is doing its best to cope with the manifold problems of a poor and semiarid land, and with the integration of hundreds of thousands of refugees. Nevertheless it has in the past provided such assistance as it could to other developing countries in all continents in the fields of science, education and economic and social development, and will gladly extend such aid in the future.
224.	One year has passed since the Yom Kippur War -a bloody encounter started by Egypt and Syria, reinforced by contingents from other Arab States, and enjoying the material and political support of the Soviet Union. More than 2,500 Israeli soldiers lost their lives in that war, more than 12,000 Egyptians and more than 3,000 Syrians and others. Most of them died in the bloom of youth and left bereaved parents, widows and orphans behind them. Israeli prisoners were savagely maltreated in Syrian and Egyptian prisons. More than 40,000 men were wounded, and many permanently disabled. The agony of bereavement of the widows, of the orphans and of the disabled is shared equally by the peoples on both sides of the lines.
225.	Following this war the Security Council adopted resolution 338 (1973), paragraph 3 of which reads:
"The Security Council
"Decides that, immediately and concurrently with the ceasefire, negotiations shall start between the parties concerned under appropriate auspices aimed at establishing a just and durable peace in the Middle East."
226.	It is not to the credit of the Security Council that it was only in October 1973 -24 years after the signature in 1949 of the General Armistice Agreements between Israel, Egypt, Jordan, Lebanon and Syria- that it specifically called for peace negotiations. That, at any rate, was progress and it is better late than never. But why did so important and essential a resolution have to wait until the end of the sanguinary war of October last?
227.	The disengagement agreements between Israel and Egypt, and between Israel and Syria, also represent a measure of progress. Since the 1967 Arab Summit Conference in Khartoum, with its triple negatives -no peace, no recognition, no negotiations- this was a first positive step. It was taken in the light of the experience of the war, and as a result of the constructive initiative of the United States and of the remarkable efforts of its Secretary of State, Mr. Kissinger.
228.	But here, too, the same grave question presents itself: why did that come so late, and why only after bloodshed? After all, partial arrangements could have been reached without war, and before the war, both in the Suez Canal area and on the Golan Heights. In 1971 Israel responded affirmatively to the American proposal for proximity talks for a partial agreement with Egypt, and there was no reason why, as time went on, we should not have responded in the same way to proposals for similar talks with the other neighboring States. It was the other side that rejected the proposal and thus killed that constructive initiative for no good reason. In the event we did finally have face-to-face talks, that is to say, something more than proximity talks, at the first session of the Geneva Conference, at the negotiations between Israel and Egypt at kilometer 101 on the CairoSuez road, and on the occasion of the signature of the agreement with Syria in Geneva. Why then should this have been done at the cost of tens of thousands of casualties on both sides?
229.	If further proof were required, the October War showed clearly that there is not, there cannot be, and there never will be, a military solution of the ArabIsrael conflict, which persists beyond all reason and beyond all political realism: a conflict which saps the very marrow from the bones of all the peoples of the area and, despite the extensive resources of our area, debilitates their economies and their societies.
230.	Let us look at the facts. In this war the aggressors enjoyed three marked advantages which, under normal circumstances, should have been decisive: first, overwhelming strength in manpower and modern sophisticated weaponry; secondly, initiative; and, thirdly, surprise. Yet despite these great advantages the citizen army of Israel rapidly overcame the effect of the surprise, halted the forward movement of the attacking forces and passed over to a bold counteroffensive which brought Israel troops well beyond the former ceasefire lines in the Golan Heights and into large areas to the west of the Suez Canal, thus surrounding the Egyptian Third Army. I do not think that any particular military expertise is required to realize what would have happened to the aggressors' forces if, at that stage, the Security Council had not hurriedly called for a ceasefire, which, of course, it did not do earlier, before it became clear that the wheel had turned in Israel's favor.
231.	That is the essential difference between an Israeli victory and an Arab victory. If the Arab armies had triumphed, the world would have witnessed an act of genocide, whereas the Arab defeat was limited to the field of battle, and in fact opened the window to the beginnings of reason and to a small step, a very small step, in the political sphere.
232.	If, despite the advantages which the Arab armies had in manpower, armaments, initiative and surprise, these were the results of the October War, what could another war bring, besides more victims, and more suffering? Another war like that would only create new complex problems the solution of which will be infinitely more difficult.
233.	I do not mention these things with joy, but with sorrow. I do not wish to exult in the Israeli victory nor to embarrass Egypt and Syria. On the contrary, at this time when it is the duty of us all to make a special effort to advance towards a political settlement, it is incumbent that all refrain from provocative statements and disparaging slogans. I recall these things only because I want to repeat, and to emphasize, that there can be no military solution to this pernicious conflict. Reinforcement of the armaments of the Arab countries might encourage new aggression but it cannot decide the issue in a new war.
234.	After the October War, there can again be no doubt that not a single one of the problems encompassed in the ArabIsraeli dispute can be solved by war, and that, in the same way, there is no problem, including the question of the independent identity of the Palestinians, which cannot be solved by sincere negotiations between the parties. Let us therefore do our utmost to ensure that the unnecessary war of Yom Kippur 1973 will be the last war ever to be fought between Arab and Israeli.
235.	Israel has naturally drawn its conclusions from the last war. But we wish to continue to progress along the political road, which opened after the war. However, if a new war is forced on us, we shall be ready. I hope and pray that our neighbors have also drawn conclusions from October 1973, and that they agree with us that it is time to finally abandon the course of armed force so as to devote their efforts consistently, patiently and seriously to the political option.
236.	The disengagement agreements between Israel and Egypt on the one hand and between Israel and Syria on the other, in which the emergency forces of the United Nations under the leadership of the SecretaryGeneral are playing a praiseworthy part, may provide a suitable opening. These agreements are not only military in character; they also have their political aspects.
237.	First, the very fact of negotiations, sometimes indirect and sometimes direct, is a political and psychological step forward for all those who desire peace in our area and in the world.
238.	Secondly, an emended period of tranquility at the fronts has also made a contribution to the creation of the new climate and also possibly of a new dynamic for a political solution.
239.	Thirdly, the disengagement agreements include the following paragraph:
"This agreement is not regarded by Egypt and Israel as a final peace agreement. It constitutes a first step toward a final, just and durable peace according to the provisions of Security Council resolution 338 (1973) and within the framework of the Geneva Conference."5
There is a similar paragraph in the IsraelSyria agreement.6
240.	But the disengagement agreements and mutual observance of the ceasefire are not enough. We must go forward with negotiations, without prior conditions, keeping constantly in mind the idea of peace and mutual tolerance in order to plant the seeds of trust which are vital for the creation of an atmosphere of conciliation, compromise and understanding.
241.	This objective is at cross purposes with the continuation of a state of belligerency, which not only contains within itself the dangers of renewal of hostilities, with all their horror and suffering, but also diverts the major part of the human resources and the wealth of the area to the buildup and maintenance of huge armies at the cost of its social and economic development. This useless aberration has already held back an entire generation, and its persistence will cause further suffering to millions.
242.	There is a historical paradox here. The Middle East is one of the richest areas of the globe. It has natural wealth, fertile soil, abundant water for irrigation, international lines of communication, incomparable sites for pilgrimage and tourism and old, historic peoples possessed of ancient cultures and modern skills alike. But this bountifully endowed area is still, from the social and economic point of view, one of the most backward in the world.
243.	It would not be difficult to prove that the expenditure of vast treasure on weapons of war and on the maintenance of huge armies is one of the main factors in this backwardness. The Soviet Union is doing no service to the people of the area when it counts weapons of war among its main exports to some of the countries of the Middle East as if these, and not means of production and technological agreements, can raise these nations from their misery. This Soviet policy, which is inspired by a one-sided, antiIsrael attitude and by incitement to intransigence and inflexibility, is one of the principal causes of tension in the Middle East and is used deliberately as a major means of Soviet implantation in a number of the countries of the area at the expense of their sovereignty. It is a policy that stands in stark contradiction to the spirit and objectives of detente, on which the hopes of all of us rest.
244.	I am bound to state with emphasis that either detente will be global and apply to the Middle East as well, or there will be no detente at all. Detente which does not include the Middle East is without political or strategic meaning.
245.	Peace and cooperation between the peoples of our region are needed not only to strengthen our economies and develop our societies but, not less vitally, to ensure the true independence of all peoples of the Middle East. There is no validity in a peace which serves the interests of one side only; and there is no substance in a peace dictated by one side to another or by a third party extraneous to both. Such a peace will always be precarious and temporary. As Albert Einstein once said: "Peace cannot be kept by force; it can be achieved only by understanding". Only a peace founded on respect for the interests of both parties can be genuine, stable and durable. The geo-strategic conditions which have evolved in the Middle East make such a peace possible, that is to say, a peace which will provide on the one hand a satisfactory solution for the interests of all the Arab States and also for the needs of the Palestinians, and on the other a solution for Israel's vital need for defensible borders.
246.	Israel would be prepared to give favorable consideration to a significant territorial compromise, but it cannot compromise on its security. In short, I sincerely believe that it is possible to achieve peace agreements which will serve the reasonable interests of the parties to the dispute and will open a new chapter in the history of each of the States of the Middle East and of the whole region. But up to now the Arab States have, regrettably, pursued a sterile policy of "not an inch", while Israel has set her face towards peace, a peace of equitable compromise, even though it might be painful to both sides. In order to reach this lofty objective we would prefer negotiations for a full and integral peace agreement. But, if it transpires that the conditions are not yet ripe for this, the possibilities might be examined of reaching interim agreements, based on compromise, which will put an end to belligerency in its various components, that is to say, interim agreements providing for effective mutual security arrangements that in the course of time will lead to negotiations for a peace treaty which will determine, inter alia, the final borders.
247.. Israel is cognizant of the existence of the question of Palestinian identity. It holds that it can and should be resolved in the context of the settlement of the dispute with its neighbor to the east. It is there, on both sides of the Jordan, that the great majority of the Palestinian population is concentrated. Moreover, most of the citizens of Jordan are Palestinians and most of the Palestinians are Jordanian citizens. It is also a fact that the area east of the Jordan is an integral part of the historic land of Israel or Palestine and that it is already the national home of the Palestinians. If there is any ethnic significance in the Palestinian concept it applies equally to the peasant, the townsman and the Bedouin east of the Jordan and to the peasant, the townsman and the Bedouin to its west. It is in the light of these considerations that the Israel Government, on 21 July 1974, resolved that:
"The Government will work towards negotiations for a peace agreement with Jordan.
"The peace will be founded on the existence of two independent States only—Israel, with united Jerusalem as its capital, and a JordanianPalestinian Arab State, east of Israel, within borders to be determined in negotiations between Israel and Jordan. In this State, the independent identity of the Jordanian and Palestinian Arabs can find expression in peace and good neighborliness with Israel."
248.	However, the Palestinian community in general must in no way be equated with the terrorist organizations. From my own personal acquaintance with this community I refuse to identify it, or at least its great majority, with the terrorist group known as the Palestine Liberation Organization [PLO], which is not a national liberation movement but the roof organization of disunited and splintered terrorist groups whose pretensions are not supported by the broad masses of the Palestinian population. It is a fact that more Arabs than Israelis have been killed by these organizations. It is also a fact that more terrorists have been killed in the armed clashes between regular Arab forces and the terror gangs and between the rival terror gangs themselves than by Israeli security forces.
249.	These facts are obvious to anybody who cares to examine them. We refuse to recognize the PLO and we will not recognize it, because of its doctrines and of its deeds alike. The charter of Palestine, which embodies the political ideology of the PLO, stands in direct contradiction to the Charter of the United Nations. It denies absolutely the right of Israel to exist and postulates its destruction as a principal objective.
250.	This ideology is accompanied by the criminal methods of warfare used by the organizations which make up the PLO, methods such as indiscriminate terror, deliberate murder of women and children, pupils and teachers, athletes at the Olympic Games, passengers on a Sw.ss airliner, chance visitors and Jewish and Christian pilgrims at airports, and Arab women workers in Galilee. In reality the situation here is not that of a subject people trying to liberate itself with its own underground forces, but of gangs of desperadoes imposing themselves on a people and attempting to form and dominate it by means of the destruction of another people: this at a time when there is ample room for two States, Jewish and Arab, to coexist in peace in the historic land of Israel or Palestine on both sides of the Jordan, their common border to be determined by negotiations.
251.	It is of course no secret that with the* parliamentary situation existing in the General Assembly, the preconceived ideas held by a great number of those taking part here, and the irrelevant considerations which guide many delegations, a majority might concede the PLO demands. A resolution that would do so will be regarded by Israel as an arbitrary resolution, one impinging on its fundamental rights, illegal and not binding in any way. Every representative here would reject a resolution which strikes at the foundation of his country's being. One cannot ask of any nation to agree to its own elimination or to commit suicide.
252.	Understanding for the needs of the Palestinians -certainly; satisfaction of the demands of arch murderers who appoint themselves as saviors- decidedly not.
253.	I regret that many Members of the United Nations do not delve into this problem thoroughly, with the consequence that, either deliberately or through misunderstanding, they reward these murderers and in so doing stoke the fires in the Middle East. Israel will not submit to violence and terror. Terrorism is an infectious disease which knows no national frontiers. Many States have already paid the price of submission to terrorism, and I am afraid that the last word has not been said on the subject. Following the latest terrorist attacks in Paris and at the Hague, President Valery Giscard d'Estaing said: "Violence, which is sometimes presented and justified as an avant-garde act, is nothing but the rising to the surface of those depths of barbarism and primitive cruelty of which humanity has devoted all its efforts to rid itself." These are trenchant words, but there is need for action and for courageous cooperation in order to put an end to manifestations of terror before further disasters occur.
254.	The essence of the PLO is terror. It is no coincidence that whenever a concrete proposal for a political solution is put forward, the PLO leadership rises up against any such peace initiative. Its insistence on including the question of Palestine in the agenda of this General Assembly session is designed, above all, to destroy the prospects of the political efforts at the very beginning. A debate on this matter cannot fail to poison the international atmosphere. Acceptance of the PLO demands may well condemn the prospects of the negotiating process to failure, just when the first ray of light has been glimpsed on the horizon.
255.	Palestinians who wish to give constructive expression to their independent identity can be helped to do so in the context of the negotiations with Jordan. Moreover, I would not agree to a genera! settlement without including in it the satisfaction of the needs of the Palestinians. It is, after all, not Israel which has prevented the crystallization of what is known as "Palestinian identity". To the extent that such a desire existed among the Palestinians, it is the Arab States that have frustrated it during all these years. If not, how can one explain the fact that during 19 years of Arab rule in the Gaza Strip and on the West Bank, this identity never achieved any definite form or full expression?
256.	The joint communique by Egypt, Syria and the PLO in Cairo, on 21 September 1974, also deals a blow to the prospects of a constructive solution to the issue of Palestinian identity. In the same way that the PLO bends all ,ts efforts to prevent political progress in the area, certain Arab States are whittling down the hopes for a solution of the Palestine question by granting the terrorist organizations the monopoly of representation of the Palestinians, when they know perfectly well that these organizations are not able to be a party to negotiations because of what they are.
257.	There is no sadder example of the heartless attitude of the Arab Governments than the freeze they have imposed on the status of the 1948 refugees. It is true that many of them have been absorbed in the economies of the Arab States in which they now live, but there has been a deliberate policy to prevent a constructive solution to this sore problem in order to exploit human suffering for political and propaganda ends. If the problem in itself were not so sad I would say that there is nothing more ludicrous than the annual fundraising efforts of the United Nations Relief and Works Agency for Palestine Refugees in the Near East to make up the deficit in its budget, and this at a time when the Arab oil States command the biggest monetary reserves in the world.
258.	Israel did not adopt this course-not towards the 600,000 Jewish refugees who fled the Arab States stripped of all their possessions and not towards the survivors of the millions of Jews destroyed by the Nazis, with the blessing of the Mufti Haj Amin el Husseini, who found refuge among his own kind in Nazi Berlin and Fascist Rome. All of these were fully absorbed in Israel -economically, socially and culturally.
259.	In the light of the vast economic opportunities which now exist in the Middle East, the refugee problem must and can be solved. Far more difficult refugee situations in other parts of the world have been solved long ago. Given goodwill -without which no problem can be resolved- the question of compensation for both Arab and Jewish refugees can be settled. Israel is contributing and will continue to contribute its share in the solution of this painful human problem.
260.	There are those who foresee the approach of war on this or that front in the Middle East. As far as Israel is concerned, we shall faithfully observe the ceasefire and the separation of forces agreements, on a reciprocal basis, until they are replaced or supplemented by new agreements. But in the same way as we shall display the utmost goodwill in seeking to achieve balanced and constructive progress in the political sphere, we shall neither submit nor lend ourselves to the blackmail of threats of war or even of war itself.
261.	We want to see progress in the efforts to achieve a political solution, both as an end in itself and as a means of avoiding war. In the face of the rapid rearmament of the other side, we shall strengthen our forces in order to prevent war or to gain victory if, God forbid, it should break out anew. At the same time, we shall continue to seek a settlement of the conflict by peaceful means. In other words, we shall prepare for the worst and hope and work for the best.
262.	In one of his recent speeches, President El Sadat said that our generation must be satisfied with the end of belligerency and that the treaty of peace would be signed by the coming generation. I am astonished that so distinguished a statesman should renounce the great and historic opportunity to bring about peace and cooperation. I trust that this was not his last word. Peace should not be postponed to the next generation. It is the duty of the generations which have taken part in the war to overcome their differences and to assure peace for their descendants. Let us all do our best to secure peace speedily in our time. It is possible. In order to achieve it, one needs perhaps more courage than is needed for the decision to go to war. Let us all demonstrate both wisdom and courage for the benefit of all the peoples of our region.
